 



Exhibit 10.18

 

 

Billy Ray Employment Agreement through H2 Technologies LLC

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is made as of the 2nd day of November,
2011 by and between Urban AG Corp. located in Danvers, Ma. Incorporated under
the laws of the State of Delaware (the "Company"), and Billy V. Ray, Jr. through
H2 Technologies LLC thereinafter, the "Executive") a resident of Georgia.

 

RECITALS

 

A. The Board of Directors of the Company (the "Board") recognizes the
Executive's potential contribution to the growth and success of the Company, and
desires to assure the Company of the Executive's employment in an executive
capacity and to compensate him therefore, and has approved the provisions of
this Agreement and has authorized the officers of the Company to execute the
Agreement on behalf of the Company.

 

B. The Executive is willing to make his services available to the Company and on
the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1.Employment.

 

1.1. Employment and Tenn. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.

 

1.1. Duties of Executive. During the term of employment under this Agreement,
the Executive shall serve as the Chief Executive Officer of the Company. The
Executive shall be accountable only to the Board of Directors (the "Board"),
and, subject to the authority of the Board, shall have supervision and control
over, and responsibility for the overall operations or the Company. He also
shall have such other powers and duties as may from time to time be prescribed
by the Board, provided that such duties are consistent with the Executive's
position as CEO of a company the size and type of the Company. The Executive
shall devote his full time and attention to the business and affairs of the
Company, render such services to the best of his ability, and use his reasonable
best efforts to promote the interests of the Company. Notwithstanding the
foregoing or any other provision of this Agreement, it shall not be a breach or
violation of this Agreement for the Executive to (i) serve on corporate (subject
to approval of the Board), civic or charitable boards or committees, (ii)
continue engagements entered into prior to the date of this Agreement, deliver
lectures, fulfill speaking or other contracted engagements or teach at
educational institutions, or (iii) manage personal investments and/or business
entities, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Executive's responsibilities
to the Company in accordance with this Agreement. the Executive may continue to
serve out the remaining term as a board member on any corporate board on which
he serves as of the Commencement Date.

 

 

 

 

 

2.

 

2.1. Term. The term of employment under this Agreement (the "Term of
Employment") shall commence as of the 2st day of November 2011 (the
"Commencement Date") and shall continue for a period ending Three (3) years from
any date as of which the Term of Employment is being determined, subject to
earlier termination pursuant to Section 5 hereof. The date on which the Term of
Employment shall expire is sometimes referred to in this Agreement as the
"Expiration Date".

 

3.Compensation.

 

3.1. Base Salary. The Executive shall receive a base salary at the annual rate
of Two Hundred Thousand Dollars ($200,000.00 - the "Base Salary") during the
Term of Employment, with such Base Salary payable in installments consistent
with the Company's normal payroll schedule, subject to applicable withholding
and other taxes. The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Board, be increased at
any time or from time to time in amounts recommended by the Compensation
Committee of the Board of Directors and approved by the Board but in no year
shall the increase be less than ten percent CPI. The Executive's Base Salary at
any point in time shall not be decreased for any reason.

 

3.2. Bonuses. In addition to Base Salary the Executive shall be eligible to
receive a bonus (the "Alumni. Bonus") payable in such amount and at such times
as may be recommended by the Compensation Committee of the Board of Directors in
its sole discretion. The Annual Bonus shall be based on achievement of goals
established by the Board and agreed to by the Executive at the commencement of
the agreement and on the annual anniversary of the Agreement.

 

4.Expense Reimbursement and Other Benefits.

 

4.1. Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses or executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company. The Company agrees to
reimburse the Executive for cost of family members travel, when approved in
writing by the board, when Executive is required to travel for extended periods
of time.

 

4.2. Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans
and all other plans as are presently and hereinafter offered by the Company to
its executive personnel, including savings, pension, profit-sharing and deferred
compensation plans.

 

-2-

 

 

 

4.3 Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office allowance of $1,500 per month and an administrative
allowance of $2,000 a month for facilities and personnel in the Atlanta Georgia
area suitable to his position and adequate for the performance of his duties
hereunder.

 

4.4. Automobile. During the Term of Employment, the Company shall, at the
Company's election, either (i) pay to the Executive a non-accountable automobile
allowance of $900 per month or (ii) provide the Executive with a mid-size
automobile (which initially shall be new and shall be replaced not less
frequently than every three (3) years), and reimburse the Executive for the
costs of gasoline, oil, repairs, maintenance, insurance and other expenses
incurred by Executive by reason of the use of the automobile.

 

4.5. Stock and Stock Options.

 

a. Initial Grant. As of the Commencement Date, the Company shall issue to the
Executive One Million Two Hundred and Fifty Thousand (1,250,000) shares of the
Company (the "Initial Shares") and Stock Options equal to 4% of the issued and
outstanding shares of the Company's common stock priced at a discount of 50% of
the closing price on the Commencement Date (the "Initial Options"). The Initial
Options shall be fully vested on the first anniversary of the Commencement Date.

 

b. Future Grants. In addition, during the Term of Employment, the Executive
shall be eligible to be granted options (the "Stock Options") to purchase common
stock (the "Common Stock") of the Company under (and therefore subject to all
terms and conditions of) the Company's Stock Option Plan, and any successor plan
thereto (the "Stock Option Plan"); provided, however, that the Stock Options
shall become immediately exercisable in full upon termination of the Executive's
employment with the Company for any reason other than termination by the Company
for Cause under Section 5.1 hereof or termination by the Executive without Good
Reason under Section 5.5b hereof. The number of Stock Options and terms and
conditions of the Stock Options shall be determined by the committee of the
Board appointed pursuant to the Stock Option Plan, or by the Board of Directors
of the Company, in its discretion and pursuant to the Stock Option Plan.

 

4.6. Other Benefits. The Executive shall be entitled to six (6) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any vacation time not taken by Executive
during any calendar year may be carried forward into any succeeding calendar
year. The Executive shall receive such additional benefits, if any, as the Board
of the Company shall from time to time determine.

 

5.Termination.

 

-3-

 

5.1. Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term "Cause" shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or a willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within fifteen (15) days (or if the Executive is
acting diligently to effect a cure, such longer time as shall be reasonably
necessary to effect the cure) after receipt by the Executive of written notice
of same, (ii) fraud, embezzlement, misappropriation of funds or breach of trust
in connection with his services hereunder, or (iii) a conviction of any crime
which involves dishonesty or a breach of trust. Any termination for Cause shall
be made in writing by notice to the Executive, which notice shall set forth in
reasonable detail all acts or omissions upon which the Company is relying for
such termination. The Executive (and his legal representative) shall have the
right to address the Board regarding the acts set forth in the notice of
termination. Upon any termination pursuant to this Section 5.1, the Company
shall (i) pay to the Executive any unpaid Base Salary through the date of
termination and (ii) pay to the Executive accrued but unpaid Incentive
Compensation, if any, for any Bonus Period ending on or before the date of the
termination of Executive’s employment with the Company. Upon any termination
effected and compensated pursuant to this Section 5.1, the Company shall have no
further liability hereunder (other than for (x) reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and (y) payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs).

 

5.2. Disability. The Company shall at all times have the right, upon written
notice to the Executive, to terminate the Term of Employment, if the Executive
shall as the result of mental or physical incapacity, illness or disability,
become unable to perform his obligations hereunder for a period of 180 days in
any 12-month period. The determination of whether the Executive is or continues
to be disabled shall be made in writing by a physician selected by the Board and
reasonably acceptable to the Executive. Upon any termination pursuant to this
Section 5.2, the Company shall (i) pay to the Executive any unpaid Base Salary
through the effective date of termination specified in such notice, (ii) pay to
the Executive accrued but unpaid Incentive Compensation, if any, for any Bonus
Period ending on or before the date of termination of the Executive's employment
with the Company, (iii) pay to the Executive his Termination Year Bonus, if any,
at the time provided in Section 3.2f hereof, and (iv) pay to the Executive any
then unpaid Additional Bonuses at the time provided in Section 3.2(c). Upon any
termination effected and compensated pursuant to this Section 5.2, the Company
shall have no further liability hereunder (other than for (x) reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however to the provisions of Section 4.1, and (y) payment of compensation for
unused vacation days that have accumulated during the calendar year in which
such termination occurs).

 

5.3. Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased Executive any unpaid Base
Salary through the Executive's date of death, (ii) pay to the estate of the
deceased Executive accrued but unpaid Incentive Compensation, if any, for any
Bonus Period ending on or before the Executive's date of death, (iii) pay to the
estate of the deceased Executive, the Executive's Termination Year Bonus,

 

-4-

 

if any, at the time provided in Section 3.2f hereof, and (iv) pay to the
Executive's estate any then unpaid Additional Bonuses at the time provided in
Section 3.2(c). Upon any termination effected and compensated pursuant to this
Section 5.3, the Company shall have no further liability hereunder (other than
for (x) reimbursement for reasonable business expenses incurred prior to the
date of the Executive's death, subject, however to the provisions of Section
4.1, and (y) payment of compensation for unused vacation days that have
accumulated during the calendar year in which such termination occurs).

 

5.4. Termination Without Cause. The Company shall have the right to terminate
the Term of Employment by written notice not less than thirty (30) days prior to
the termination date, to the Executive. Upon any termination pursuant to this
Section 5.4 (that is not a termination under any of Sections 5.1, 5.2, 5.3 or
5.5, the Company shall (i) pay to the Executive on the termination date unpaid
Base Salary, if any, through the date of termination specified in such notice,
(ii) pay to the Executive the accrued but unpaid Incentive Compensation, if any,
for any Bonus Period ending on or before the date of the termination of the
Executive's employment with the Company, at the time provided in Section 3.2a,
(iii) pay to the Executive on the termination date a lump sum payment equal to
one and one-halt (1 ½) times the sum of (x) his Base Salary as of the date of
his termination and (y) the accrued but unpaid Bonus for the year in which such
termination occurs, (iv) continue to provide the Executive with the benefits
under Sections 4.2 and 4.4 hereof (the "Benefits") for a period of three (3)
years immediately following the date of his termination in the manner and at
such times the benefits would have been provided to the Executive; (v) pay to
the Executive as a single lump sum payment, within 30 days of the date of
termination, a lump sum benefit equal to the value of the portion of his
benefits under any savings, pension, profit sharing or deferred compensation
plans that are forfeited under such plans but that would not have been forfeited
if the Executive-s employment had contained for an additional three (3) years..
In the event that the Company is unable to provide the Executive with any
Benefits required hereunder by reason of the termination of the Executive's
employment pursuant to this Section 5.4, then the Company shall promptly
reimburse the Executive for amounts paid by the Executive to acquire comparable
coverage. Upon any termination effected and compensated pursuant to this Section
5.4, the Company shall have no further liability hereunder (other than for (x)
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and (y) payment
of compensation for unused vacation days that have accumulated during the
calendar year in which such termination occurs).

 

5.5. Termination by Executive.

 

a. The Executive shall at all times have the right, by written notice not less
than (30) days prior to the termination date, to terminate the Term of
Employment.

 

b. Upon termination of the Term of Employment pursuant to this Section 5.5 by
the Executive without Good Reason (as defined below), the Company shall (i) pay
to the Executive upon the termination date any unpaid Base Salary through the
effective date of termination specified in such notice or otherwise mutually
agreed and (ii) pay to the Executive any accrued but unpaid Incentive
Compensation, if any, for any Bonus Period ending on or before the termination
of Executive's employment with the Company, at the time provided in

 

-5-

 

Section 3.2. Upon any termination effected and compensated pursuant to this
Section 5.5(b), the Company shall have no further liability hereunder (other
than for (x) reimbursement for reasonable business expenses incurred prior to
the date of termination, subject, however, to the provisions of Section 4.1, and
(y) payment of compensation for unused vacation days that have accumulated
during the calendar year in which such termination occurs).

 

c. Upon termination of the Term of Employment pursuant to this Section 5.5 by
the Executive for Good Reason, the Company shall pay to the Executive the same
amounts, and shall continue or compensate for Benefits in the same amounts, that
would have been payable or provided by the Company to the Executive under
Section 5.4 of this Agreement if the Term of Employment had been terminated by
the Company without Cause. In addition, if the termination of the Term of
Employment occurs after a Change in Control, and as a result of the Change in
Control, the Executive would be entitled to a reduction in the option price for
any options granted to the Executive, or any cash payments from the Company,
(other than those provided under this Agreement) in addition to those specified
in Section 5.4, under any plan or program maintained by the Company (the
"Additional Benefits"), then the Company shall provide the Executive with those
Additional Benefits, if and only to the extent that such Additional Benefits,
when added to the amounts payable and the Benefits provided by the Company to
the Executive hereunder, will not constitute excess parachute payments with the
meaning of Section 280G of the Code. Upon any termination effected and
compensated pursuant to this Section 5.5(c), the Company shall have no further
liability hereunder (other than tor (x) reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 4.1, and (y) payment of compensation for unused vacation
days that have accumulated during the calendar year in which such termination
occurs.)

 

d. For purposes of this Agreement, "Good Reason” shall mean (1) the assignment
to the Executive of any duties inconsistent in any respect with the Executive's
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 1.2 of this
Agreement, or any other action by the Company which results in a _______ of such
position, authority, duties, or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive; (ii) any failure by the Company to comply with any of the provisions
of Article 3 of tins Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (iii)
the Company's requiring the Executive to be based at any office or location,
that is not within 50 miles of Atlanta, Georgia except for travel reasonably
required in the performance of the Executive's responsibilities; (iv) any
purported termination by the Company of the Executive's employment other than
for Cause pursuant to Section 5.1, or because of the Executive's disability
pursuant to Section 5.2 of this Agreement; or (v) the occurrence of a Change in
Control. For purposes of this Section 5.5(d), the Executive acknowledges that
the Company's holding company functions are headquartered and centralized in
Atlanta, Georgia. For purposes of this Section 5.5(d), any good faith
determination of "Good Reason" made by the Executive shall be conclusive;
provided that the Executive shall not exercise his right to terminate his
employment for Good Reason without first giving sixty (60) days written notice
to the Company of the factual basis constituting Good Reason. The Company shall
have the right to cure the problems noted by the Executive, before the Executive
may terminate the employment for Good Reason.

 

-6-

 

 

e. For purposes of this Agreement, the term "Change in Control" shall mean:

 

(i) Approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
a liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned);

 

(ii) the acquisition (other than from the Company by any person, entity or
"group", within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership within the meaning of Rule 13-d
promulgated under the Securities Exchange Act of more than 50% of either the
then outstanding shares of the Company's Common Stock or the combined voting
power of the Company's then outstanding voting securities entitled to vote
generally in the election of directors (hereinafter referred to as the ownership
of a "Controlling Interest") excluding, for this purpose, any acquisitions by
(1) the Company or its Subsidiaries, (2) any person, entity or "group" that as
of the Commencement Date of this Agreement owns beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act) of a
Controlling Interest or (3) any employee benefit plan of the Company or its
Subsidiaries;

 

iii) provided that, with respect to this Section 5.5(e), a Change in Control
shall not be deemed to have occurred should any of the contingencies referred to
in this Section involve any of those companies, persons or other legal entities
with whom the Company is negotiating on or before the Commencement Date and
which are communicated, in writing, by the Company to the Executive upon
execution of this Agreement.

 

5.6. Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment, distribution or other action by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, including any additional payments
required under this Section 5.6) (a "Payment") would be subject to an excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by the Executive with respect
to any such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), the
Company shall make a payment to the Executive (a "Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes

 

-7-

 



(including any Excise Tax) imposed upon the Gross-Up Payment, the Executive
retains (or has had paid to the Internal Revenue Service on his behalf ) an
amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax imposed
upon the Payments and (y) the product of any deductions disallowed because of
the inclusion of the Gross-Up Payment in the Executive's adjusted gross income
and the highest applicable marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made, and
(n) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

5.7. Resignation. Upon any termination of employment pursuant to this Article 5,
the Executive shall be deemed to have resigned as an officer, and if he or she
was then serving as a director of the Company, as a director, and if required by
the Board, the Executive hereby agrees to immediately execute a resignation
letter to the Board.

 

5.8. Survival. The provisions of this Article 5 shall survive the termination of
this Agreement, as applicable.

 

6.Restrictive Covenants.

 

6.1. Non-competition. In order to fully protect the Company's Proprietary
Information, at all times during the Restricted Period, the Executive shall not,
directly or indirectly, perform or provide managerial or executive services on
behalf of any person, entity or enterprise which is engaged in, or plans to
engage in, any business in the United States that directly or indirectly
competes with the Company's Business (for this purpose, the "Company's Business"
is the business of telephone and telecommunication installation and service.)
During the Executive's employment with the Company, the Executive shall not,
directly or indirectly, have any interest in any business (other than the
Company) that competes with the Company's Business, provided that this provision
shall not apply to the Executive's ownership or acquisition, solely as an
investment, of securities of any issuer that is registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934, as amended, and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the National Association of Securities Dealers Automated
Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of, more than five percent of any class of
capital stock of such corporation. For purposes of this Agreement the
"Restricted Period" shall be the period during which the Executive is employed
by the Company and, if the Executive's employment with the Company is either
terminated by the Company without Cause pursuant to Section 5.4, or by the
Executive for Good Reason pursuant to Section 5.5c, and the Company has paid to
the Executive all of amounts then payable to the Executive pursuant to Sections
5.4 or 5.5c, as applicable, the one (1) year period immediately following the
termination of the Executive's employment with the Company.

 

-8-

 

6.2. Confidential Information. The Executive recognizes and acknowledges that
the Trade Secrets (as defined below) and Confidential information as defined
below), or the Company and all physical embodiments thereof; as they may exist
from time-to-time, collectively, the "Proprietary Information" are valuable,
special and unique assets of the Company's business. In order to obtain and/or
maintain access to such Proprietary Information, which employee acknowledges is
essential to the performance of his duties under this Agreement, the Executive
agrees that, except with respect to those duties assigned to him by the Company,
the Executive shall hold in confidence all Proprietary Information and the
Executive win nor reproduce, use, distribute, disclose, or otherwise
misappropriate any Proprietary Information, in whole or in part, and will take
no action causing, or fail to take any action necessary to prevent causing, any
Proprietary Information to lose its character as Proprietary Information, nor
will the Executive make use of any such Information for the Executive's own
purposes or for the benefit of any person, business of legal entity, (except the
Company) under any circumstances, except that the Executive may disclose such
Proprietary information to the extent required by law, provided that, prior to
any such disclosure, the Company be provided an opportunity to contest such
disclosure.

 

For purposes or this Agreement, the term “Trade Secrets” means Information
belonging to or licensed to the Company, regardless of form, including but not
limited to, any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, financial, marketing or other
business plan, lists of actual or potential customers or suppliers, or any other
information similar to any of the foregoing, which derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use. The term "Confidential Information" means any
information belonging to or licensed to the Company, regardless of form, other
than Trade Secrets, which is valuable to the Company and not generally known to
competitors of the Company.

 

The provisions of this Section 6.2 will apply to Trade Secrets for as long as
such information remains a Trade Secret and to Confidential Information during
the Executive's employment with the Company and for a period of two (2) years
following the termination of the Executive's employment with the Company for
whatever reason.

 

6.3. Non-solicitation of Employees and Customers. At all times during the
Restricted Period, as defined in Section 6.1 hereof; the Executive shall not,
directly or indirectly, for himself or for any other person, firm, corporation,
partnership, association or other entity (a) employ, solicit, recruit or attempt
to employ, solicit, or recruit any employee of the Company to leave the
Company's employment, or (b) solicit or attempt to solicit any of the actual or
targeted prospective customers or clients of the Company with whom the Executive
had material contact or about whom the Executive learned Confidential
Information on behalf of any person or entity in connection with any business
that competes with the Company's Business.

 

6.4. Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the "Work Product") shall belong

 

-9-

 

exclusively to the Company and shall, to the extent possible,. be considered a
work made by the Executive for hire for the Company within the meaning of Title
17 of the United States Code. To the extent the Work Product may not be
considered work made by the Executive for hire for the Company, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product. Upon the request of the
Company, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.

 

6.5. Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive's employment hereunder or on the Company's request
at any time.

 

6.6. Definition of Company. Solely for purposes of this Article 6, the term
"Company" also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common Control with the Company during
the periods described herein.

 

6.7 Acknowledgement by Executive. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Article 6 are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6) are not overbroad,
overlong, or unfair and are not the result or overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required of for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 6.
The Executive further acknowledges that the restrictions contained in this
Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company's successors and assigns.

 

6.8. Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 6 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 6 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

 

-10-

 

6.9 Extension of Time. If the Executive shall be in violation of any provision
of this Article 6, then each time limitation set forth in this Article 6 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.

 

6.10. Survival. The provisions of this Article 6 shall survive the termination
of this Agreement, as applicable.

 

7. Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Article 6 of
this Agreement will cause irreparable harm and damage to the Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
the Executive recognizes and hereby acknowledges that the Company shall be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Article 6
of this Agreement by the Executive or any of his affiliates, associates,
partners or agents, either directly or indirectly, and that such right to
injunction shall be cumulative and in addition to whatever other remedies the
Company may possess.

 

8. Attorney's Fees. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement. In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys' fees of the other.

 

9. Assignment. Neither party shall have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.

 

10. Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the state of Georgia. The
venue for any action to enforce this Agreement shall be the state or federal
courts located within Fulton County, Georgia.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company acid the Executive.

 

12. Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by continued facsimile
transmission addressed as set forth herein.

 

-11-

 

Notices personally delivered, sent by facsimile, or sent by overnight courier
shall be deemed given on the date of delivery and notices mailed in accordance
with the foregoing shall be deemed given upon the earlier of receipt by the
addressee, as evidenced by the return receipt thereof, or three (3) days after
deposit in the U.S. mail. Notice shall be sent (i) if to the Company, addressed
to the address of the Company in the preamble to this Agreement, Attention:
Chairman of the Board and (ii) if to the Executive, to his address as reflected
on the payroll records of the Company, or to such other in accordance with this
provision.

 

13. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, successors and, where permitted and applicable, assigns,
including, without limitation, any successor to the Company, whether by merger,
consolidation; sale of stock, sale of assets or otherwise.

 

14. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof all of which are inserted conditionally on their being valid
in law, and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, Phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions, section or sections or article or articles had not been inserted.
If such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

 

15. Waivers. The waiver by either party hereto of a breach or violation of any
feint or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

16. Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys' fees of the other.

 

17. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

 

18. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties -hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

-12-

 



19. Counterparts. This agreement may be executed in one or more counterparts.
Each of which shall be deemed to be an original _________or which
______________________same instrument and agreement.

 

20. Indemnification.

 

a. Subject to limitation imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, rules, settlements. and all other liabilities incurred or paid by him
in connection witn the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and. with respect to any criminal action or proceeding had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.

 

b. The Company shall pay any expenses (including attorney's fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 20 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive's delivery to the Company of a written request for an advance pursuant
to this Section 20, together with a reasonable accounting of such expenses.

 

c. The Executive hereby undertakes and agrees to repay the Company any advances
made pursuant to this Section 20 if and to the extent that it shall ultimately
be found that the Executive is not entitled to be indemnified by the Company for
such amounts.

 

d. The Company shall make the advances contemplated by this Section 20
regardless of the Executives financial annuity to make repayment, and regardless
whether indemnification of the Indemnitee by the Company will ultimately be
required. Any advances and undertakings to repay pursuant to this Section 20
shall be unsecured and interest-free.

 

e. The provisions of this Section 20 shall survive the termination of this
Agreement.

 

-13-

 

 

 

IN WITNESS WHEREOF, the undersigned have executive this Agreement as of the date
first above written.

 

  COMPANY             By: /s/        Name:        Title: President and Chief
Operating Officer          

 

  EXECUTIVE             By: /s/                                        

 

 

 

 



 

-14-



 

 